October 15, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    DAYBREAK EXPRESS, INC., Appellant

NO. 14-09-01032-CV                           V.

   LEXINGTON INSURANCE COMPANY, AS SUBROGEE OF BURR
COMPUTER ENVIRONMENTS, INC. AND J. SUPOR & SONS TRUCKING &
                    RIGGING CO., Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, LEXINGTON
INSURANCE COMPANY, AS SUBROGEE OF BURR COMPUTER
ENVIRONMENTS, INC. and J. SUPOR & SONS TRUCKING & RIGGING CO.,
signed August 10, 2009, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in awarding attorney’s fees to
Lexington. We REVERSE the portion of the trial court’s judgment awarding
attorney’s fees to Lexington, and RENDER judgment that Lexington take nothing
with respect to attorney’s fees.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.